Citation Nr: 0935150	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service connected pension.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May to November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied entitlement to 
nonservice-connected pension.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing has been 
associated with the claims file.

The Veteran is raising additional claims, including a back 
disability.  The RO is asked to review the transcript and 
adjudicate those claims raised by the Veteran.  If needed, 
the RO should ask the Veteran to clarify what additional 
claims he is raising.  The Veteran is asked to very clearly 
indicate what claims, if any, he is raising with the RO.  At 
this time, it is not clear. 


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
107(a), 1521 (West 2002); 38 C.F.R.  §§ 3.1, 3.2, 3.3, 3.6, 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The Veteran seeks non-service-connected pension benefits 
including special monthly pension.  Pension is provided for a 
veteran with honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability) who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct and who meets certain annual income 
limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203.  A claim for non-
service- connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the Veteran never served 
during a period of war.  Instead, his DD Form 214 shows that 
he served on active duty from May 6, 1957 to November 7, 
1957, which is subsequent to the Korean War and prior to the 
Vietnam War.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  No 
other service has been verified and the Veteran has not 
alleged that he had any additional periods of active service.  
Because his active duty period does not involve a period of 
war, the Veteran does not meet the eligibility requirements 
for non-service-connected pension benefits.  Accordingly, his 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  
The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
dates the Veteran served on active duty) are not in dispute, 
and whether the Veteran is eligible for non-service connected 
pension is wholly a matter of interpretation of the pertinent 
statute, and the regulatory provisions based on that statute.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Also, the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


